

116 HR 3384 IH: Coral Reef Sustainability Through Innovation Act of 2019
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3384IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Case (for himself, Miss González-Colón of Puerto Rico, Ms. Wasserman Schultz, Ms. Norton, Ms. Bonamici, Mr. Fitzpatrick, Ms. Gabbard, Mr. Blumenauer, Mr. Crist, Ms. Frankel, Mr. Hastings, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize Federal agencies to establish prize competitions for innovation or adaptation
			 management development relating to coral reef ecosystems, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Coral Reef Sustainability Through Innovation Act of 2019. 2.Prize competitions to promote innovation in coral reef research and conservationThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended—
 (1)by redesignating sections 208, 209, and 210 (16 U.S.C. 6407, 6408, and 6409) as sections 209, 210, and 211, respectively; and
 (2)by inserting after section 207 the following:  208.Coral reef prize competitions (a)In generalThe head of any Federal agency with a representative serving on the U.S. Coral Reef Task Force established under Executive Order 13089 issued on June 11, 1998 (16 U.S.C. 6401 note), may, either individually or in cooperation with one or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).
 (b)PurposesAny program carried out under this section shall be for the purpose of stimulating innovation to advance the ability of the United States to understand, research, or monitor coral reef ecosystems, or to develop management or adaptation options to preserve, sustain, and restore coral reef ecosystems.
 (c)Priority programsPriority shall be given to establish programs under this section that address communities, environments, or industries that are in distress due to the decline or degradation of coral reef ecosystems, including—
 (1)scientific research and monitoring that furthers the understanding of causes behind coral reef decline and degradation and the generally slow recovery following disturbances, including ocean acidification and its impacts on coral reproduction;
 (2)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship;
 (3)the development of adaptation options to alleviate economic harm and job loss caused by damage to coral reef ecosystems;
 (4)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and
 (5)the development of adaptation and management options for impacted tourism industries.. 